991 F.2d 802
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Troy Lee WARNER, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 92-3078.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 16, 1993.Filed:  April 21, 1993.

Before FAGG and MORRIS SHEPPARD ARNOLD, Circuit Judges, and STUART,* District Judge.
PER CURIAM.


1
Troy Lee Warner appeals the district court's denial of his petition for writ of habeas corpus.  A review of the record shows that Warner's claims are without merit.  Accordingly, we affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE WILLIAM C. STUART, Senior United States District Judge for the Southern District of Iowa, sitting by designation